Citation Nr: 1440419	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-06 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from April 2008 to July 2008, and on active duty from October 2008 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, confirmed and continued denials for the claimed disabilities.  In a September 2010 decision by the RO, service connection for PTSD was granted, and a 30 percent rating was assigned effective October 24, 2009.  Service connection for OSA and a right knee disability were denied.

In March 2013, the Veteran's representative notified the Board that the Veteran did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of OSA.

2. The Veteran's OSA manifested soon after service separation and was caused and permanently aggravated by the service-connected PTSD.

3. The Veteran's right knee symptoms of pain and weakness first manifested during active service and have been recurrent in service and since service separation, and the current right knee disability, manifested by pain and weakness, is related to the active service.





CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a right knee disability, manifested by pain and weakness, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for OSA and a right knee disability, the claims are substantiated, and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2013).  In these cases, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury, and the Veteran shall be compensated for the degree of disability above the established baseline severity of disability existing before aggravation.  See id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  service connection for OSA 

The Veteran originally contended that service connection was warranted for his OSA because the OSA manifested and was diagnosed and treated within one year of his active duty.  See the November 2010 statement.  More recently, however, the Veteran submitted medical evidence in support of his claim that characterizes his OSA as having been aided in development and permanently aggravated by his service-connected PTSD.  See February 2014 letter from H.S., M.D.

The evidence of record clearly indicates that the Veteran has OSA.  In June 2010, OSA was diagnosed and the Veteran prescribed a continuous positive airway pressure (CPAP) machine by the VA medical center in Philadelphia, Pennsylvania.  In an August 2010 progress note, the examiner noted that the Veteran will require CPAP treatment for an indefinite period.  Thus, the current disability requirement for service connection for OSA is satisfied.  

The evidence of record also shows that service connection is in effect PTSD.  In September 2010, the RO granted the Veteran's claim for service connection for PTSD and a 30 percent rating was assigned, effective October 24, 2009.  

Finally, the evidence is in equipoise on the issue of whether the service-connected PTSD caused or aggravated the OSA.  

The available service treatment records (STRs) are silent regarding diagnosis or treatment for OSA during the Veteran's period of active service.  Post-service treatment records, however, reveal that the Veteran complained of sleep apnea in March 2010, only five months after his release from active duty.  In a March 2010 VA respiratory examination, the Veteran reported that  after he came out of anesthesia from a 2009 surgery at Walter Reed, he was told that he needed to have a sleep study because there were periods of time when he stopped breathing.  The Veteran stated that his fiancée reported that he snored while sleeping and stopped breathing for a few seconds at a time.  The Veteran indicated that while on active duty in Iraq, he was exposed to a lot of environmental dust and sand.  A July 2010 VA sleep study shows a diagnosis of OSA.

In July 2013, the VA conducted a sleep apnea examination of the Veteran.  The examiner reported that the Veteran still required the CPAP machine, but had no other findings, signs, or symptoms attributable to sleep apnea.  The examiner did not provide a medical opinion on whether the Veteran's sleep apnea was caused by or the result of his military service.  In December 2013, however, a VA physician opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his active duty service.  The physician's opinion was based on a review of the Veteran's claim file, the sleep apnea report (which noted that the Veteran reported sleep problems after active service), and the fact that the Veteran's STRs were silent for evidence of sleep apnea during active duty.  The examiner did not express an opinion as to whether the sleep apnea was related to the Veteran's PTSD.

In March 2014, the Veteran's representative submitted a letter from H.S., M.D., in which Dr. S. opined that based on a review of the Veteran's claim file, the Veteran's service-connected PTSD aided in the development of, and permanently aggravates, his OSA.  As support for his opinion, Dr. S. noted that research has shown that PTSD is commonly associated with OSA.  Dr. S. highlighted a recent study that found an arousal-based mechanism initiated by posttraumatic stress that promotes the development of OSA in trauma survivors, and another study that found that both PTSD and OSA symptoms are decreased among those who use CPAP treatment.  Dr. S. specified that although OSA was not diagnosed until after discharge from active duty, the research on the co-morbidity of PTSD and sleep apnea makes it as likely as not that the Veteran's service-connected PTSD aided in the development of, and permanently aggravates, his OSA.

In this case, the Board finds the VA physician's medical opinion and Dr. S.'s medical opinion to be competent and credible.  Both opinions were offered after a review of all available records, and both doctors provided the bases on which they relied to form their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board finds that the evidence is in equipoise as to whether the Veteran's current OSA was caused or aggravated by the service-connected PTSD.  See Gilbert, 1 Vet. App. At 53-54.  In resolving all reasonable doubt in the Veteran's favor, service connection for OSA is warranted.

Analysis:  service connection for a right knee disability

The Veteran contends that he developed a right knee disability that manifested within one year of deployment.  See the November 2010 statement.  The Veteran reports that he developed knee pain during active service between October 2008 and October 2009, while he was deployed in Iraq.  The Veteran indicates that he cannot recall a specific trauma to his knee, but he thinks it came from repeatedly dismounting Stryker vehicles, which required a 3-4 foot drop while wearing lots of equipment.  The Veteran complains of constant weakness and stiffness, occasional swelling, and being able to stand for 5-10 minutes.  See the March 2010 VA examination report.

The evidence of record is in equipoise on the issue of whether the Veteran's right knee was injured in service.  The Veteran is competent to describe injuring his knee due to dismounting vehicles.  He is also competent to report symptoms such as pain and weakness, as they are perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because although he does not recall the exact cause or date of injury, his statements have been consistent and are consistent with the circumstances of service in Iraq.  The Veteran's statements are also underscored by the medical evidence created after his active service separation.  The available service treatment records do not contain any mention of a right knee injury report during active duty; however, a post-deployment clinic follow-up treatment record from May 2010 indicates that the Veteran reported that he was "still" experiencing right knee pain, which implies that he reported a right knee injury at some earlier point in time.  Thus, there is competent and credible evidence of right knee symptoms in service and since service separation.

The evidence of record is also in equipoise on the issue of whether the Veteran's current right knee disability is related to the in-service injury.  The March 2010 VA examination report shows a diagnosis of right knee sprain, with a slightly decreased range of motion and crepitus.  X-ray examination of the right was normal.  As noted above, however, the Veteran was still complaining of right knee pain in May 2010.  In January 2012, at another post-deployment clinic follow-up visit, the Veteran reported that his right knee pain was "not bad" when he used Naprosyn as needed.  Moreover, in July 2013, a VA examiner reviewed the available records in the Veteran's file, and opined that the right knee strain was at least as likely as not incurred in or caused by the claimed-in service injury, as it was diagnosed within 12 months of the Veteran's release from active duty.  As support for her opinion, the VA examiner noted that although there was no mention of a knee problem in the Veteran's post-deployment examination in January 2010, the Veteran reported that he was still having right knee pain in his follow-up visit in May 2010.  The examiner inferred that the Veteran had previously told doctor about the right knee problem.  The July 2013 examiner also noted that the Veteran did not have arthritis in his knee.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination as to the etiology of the right knee strain as the March 2010 VA examiner's rationale focused on whether the presumptive provision for arthritis applied.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although the examiner's rationale discussed the 12 month period for the presumptive provisions, the totality of the opinion reflects that the examiner reviewed the record, was directed to consider the lay statement as to the onset of the condition during service and the examiner concluded that the condition was at least as likely as not related to the injury during service.  Furthermore, the competent and credible lay report of the Veteran places the onset of the pain to his time during service. 

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a right knee disability, manifested by pain and weakness, is warranted.     


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for a right knee disability, manifested by pain and weakness, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


